962 So. 2d 376 (2007)
Douglas M. WILLIAMS, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-1471.
District Court of Appeal of Florida, Fifth District.
July 27, 2007.
James S. Purdy, Public Defender, and Brynn Newton, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Roark Wall, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Mayes v. State, 718 So. 2d 852 (Fla. 4th DCA 1998), which holds that the trial court erred in admitting the police officer's testimony that he recognized the defendant on a tape from prior encounters with the defendant, but the error was harmless under the circumstances since there was no impermissible cumulative effect from the improperly admitted evidence.
PLEUS, ORFINGER and EVANDER, JJ., concur.